DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-42 are pending in the application.
Applicant’s amendment to the claims, filed on January 8, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on January 8, 2021, is acknowledged. 
Applicant’s remarks filed on January 8, 2021 in response to the non-final rejection mailed on October 9, 2020 have been fully considered.

Election/Restrictions
Claims 22, 23, 25-27, 34, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25, 2020.
Claims 21, 24, 28-33, and 36-42 are being examined on the merits with claim 21 being examined only to the extent the claim reads on the elected species of nucleotide sequence encoding SEQ ID NO: 6, including SEQ ID NO: 5. 

Information Disclosure Statement


Sequence Compliance
The sequence listing incorporation by reference statement at p. 1 of the specification is acknowledged. However, this statement does not comply with the requirements for a sequence listing. In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on July 1, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Specification/Informalities
The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of the instant amendment to the specification. 

Claim Objections
Claims 21 and 24 are objected to because of the following informalities:  
e.g., “a nucleic acid construct or expression vector, wherein the nucleic acid construct or expression vector comprises”. 
Claim 24 is objected to in the recitation of “an amino acid sequence which is at least 80% sequence identity” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite, e.g., “an amino acid sequence which has at least 80% sequence identity”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21, 24, 28-33, and 36-42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 21 (claims 24, 28-33, and 36-42 dependent therefrom) is confusing because there is no conjunction between parts (b) and (c) and it is unclear as to whether parts (a), (b), and (c) are intended as being alternatives or are intended as being a combination. It is suggested that the applicant insert a conjunction between parts (b) and (c) of claim 21. 
Claim 24 is indefinite in the recitation of “a fragment of amino acids 1-800, wherein the fragment” and in the interest of compact prosecution, it is suggested that e.g., “a fragment of amino acids 1-800 of SEQ ID NO: 6, wherein the fragment”.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21, 24, 28-33, and 36-42 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an isolated recombinant host cell comprising a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity and comprising the amino acid sequence of amino acids 1-802 of SEQ ID NO: 2, amino acids 1-793 of SEQ ID NO: 4, or amino acids 1-800 of SEQ ID NO: 6, does not reasonably provide enablement for all recombinant host cells as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of 
The nature of the invention: According to the specification (p. 2, lines 31-34), the present inventors have surprisingly discovered a new group of enzymes that have xanthan degrading activity – and which do not belong to any glycosyl hydrolase family previously known to comprise this enzymatic activity. The enzymes have no significant sequence similarity to any known enzyme having xanthan degrading activity. 
The specification further discloses obtaining a DNA from an environmental sample collected in Denmark, which DNA encodes a GH5 polypeptide comprising the amino acid sequence of SEQ ID NO: 6 (p. 56, lines 18 and 19).  
The breadth of the claims: Claims 21, 24, and 28-32 are drawn to a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein 
(a) the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6; 
(b) the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide in the recombinant host cell; 
(c) the nucleic acid construct or expression vector is introduced into the recombinant host cell.
or (c). Given a broadest reasonable interpretation, the structure of the polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity is unlimited.
The recombinant host cell is interpreted as encompassing recombinant cells that are within a transgenic organism, including a mammal.
Regarding claim 24, the structure of the variant of part (d) is unlimited.
Regarding claims 28-30, these claims do not limit the recombinant host cell of claim 21 to the alternative of (a). As such, the alternatives of (b) and (c) are still encompassed by claims 28-30. 
Claims 33 and 36-42 are drawn to methods of producing a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, comprising cultivating the recombinant host cell of claims 21, 24, and 28-31 under conditions conducive for producing the polypeptide.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s structural and functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
Regarding the scope of recombinant host cells, the art acknowledges the unpredictability of gene transfer in a mammal. See, e.g., Goswami et al. (Front. Onc. 9:297, 2019, 25 pages; cited on Form PTO-892 mailed on October 9, 2020), which 
The amount of direction provided by the inventor; The existence of working examples: The specification discloses the following working examples of the recited recombinant host cell comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity – an isolated recombinant host cell comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity and comprising the amino acid sequence of amino acids 1-802 of SEQ ID NO: 2, amino acids 1-793 of SEQ ID NO: 4, or amino acids 1-800 of SEQ ID NO: 6. Other than these working examples, the specification fails to disclose any other recombinant host cells as encompassed by the claims and the specification fails to provide direction or guidance for modifying the amino acid sequence of SEQ ID NO: 6 with an expectation of maintaining glycosyl hydrolase family 5 having xanthan degrading activity in accordance with the asserted utility. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to make all polynucleotides as encompassed by the claims. 
Also, while methods of transforming or transfecting an isolated host cell or a microbial host cell were known in the art at the time of the invention, it was not routine in the art to make all recombinant host cells, including a cell of a multicellular organism, as encompassed by the claims.  
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues the claims are directed to or recite recombinant host cells comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino acids 1-802 of SEQ ID NO: 2, amino acids 1-793 of SEQ ID NO: 4, or amino acids 1-800 of SEQ ID NO: 6 and thus, according to the applicant, the recited polypeptides are structurally similar, and one of ordinary skill in the art would expect that the claimed polypeptides have xanthan degrading activity.

The applicant argues that it is well known in the art that there is a definitive relationship between protein function and % identity or homology at either the nucleotide or amino acid level, noting that percent identity is highly predictive of protein function, proteins that share 80% amino acid identity are known to possess the same catalytic/biochemical function, and genes that share 80% homology encode proteins with the same catalytic/biochemical function. According to the applicant, this evidence establishes that the specification enables the claimed invention. 
The applicant argues that application of the Wands factors to these facts further supports the conclusion that the claims are enabled. The applicant argues that first, the present invention is in the field of molecular biology and the level of skill in this art is high; secondly, the applicant argues that the specification provides an extensive disclosure for producing the claimed polypeptides; third, the methods of making the claimed polypeptides and screening for xanthan degrading activity are known in the art and described in the specification; fourth, given the extensive guidance given in the specification and the high level of skill in the art, the experimentation involved to produce other polypeptides within the scope of the claims is routine and well within the skill of those in the art. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the interest of compact prosecution, it is noted that even assuming arguendo the claims required the recited polypeptide to comprise an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6, the rejection is also directed to the issue of the “recombinant host cell” as encompassing recombinant cells that are within a transgenic organism, including a mammal. For these reasons, it is the examiner’s positon that the specification fails to enable the full scope of the claimed invention.

Claims 21, 24, 28-33, and 36-42 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
Claims 21, 24, and 28-32 are drawn to a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein 
(a) the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6; 
(b) the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide in the recombinant host cell; 
(c) the nucleic acid construct or expression vector is introduced into the recombinant host cell.
As noted above, there is no conjunction between parts (b) and (c) of claim 21 and given a broadest reasonable interpretation, claim 21 is interpreted as meaning that parts (a), (b), and (c) are alternatives. Put another way, claim 21 is interpreted as requiring only (a), (b), or (c). Given a broadest reasonable interpretation, the structure of 
Regarding claim 24, the structure of the variant of part (d) is unlimited.
Regarding claims 28-30, these claims do not limit the recombinant host cell of claim 21 to the alternative of (a). As such, the alternatives of (b) and (c) are still encompassed by claims 28-30. 
Claims 33 and 36-42 are drawn to methods of producing a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, comprising cultivating the recombinant host cell of claims 21, 24, and 28-31 under conditions conducive for producing the polypeptide.
In this case, the specification discloses an actual reduction to practice of the following working examples of the recited recombinant host cell comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity – an isolated recombinant host cell comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity and comprising the amino acid sequence of amino acids 1-802 of SEQ ID NO: 2, amino acids 1-793 of SEQ ID NO: 4, or amino acids 1-800 of SEQ ID NO: 6. Other than these disclosed species, there are no other drawings or structural formulas disclosed of a recombinant host cell as encompassed by claims. In this case, the genus of recited recombinant host cells is widely variant with respect to the structures of the polynucleotide encoding the a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity and the disclosed representative species as noted above fail to reflect the wide variation among the members of the genus. Accordingly, one of skill in the art 

RESPONSE TO REMARKS: The applicant argues the claims are directed to or recite recombinant host cells comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino acids 1-802 of SEQ ID NO: 2, amino acids 1-793 of SEQ ID NO: 4, or amino acids 1-800 of SEQ ID NO: 6 and thus, according to the applicant, the recited polypeptides are structurally similar, and one of ordinary skill in the art would expect that the claimed polypeptides have xanthan degrading activity.

The applicant argues that it is well known in the art that there is a definitive relationship between protein function and % identity or homology at either the nucleotide or amino acid level, noting that percent identity is highly predictive of protein function, proteins that share 80% amino acid identity are known to possess the same catalytic/biochemical function, and genes that share 80% homology encode proteins with the same catalytic/biochemical function. According to the applicant, this evidence establishes that the specification enables the claimed invention. 
The applicant argues that application of the Capon factors to these facts further supports the conclusion that the claims comply with the written description requirement. The applicant argues that first, the present invention is in the field of molecular biology and the level of skill in this art is high; secondly, the applicant argues that the specification provides an extensive disclosure for producing the claimed polypeptides; third, the methods of making the claimed polypeptides and screening for xanthan degrading activity are known in the art and described in the specification; fourth, given the extensive guidance given in the specification and the high level of skill in the art, the experimentation involved to produce other polypeptides within the scope of the claims is routine and well within the skill of those in the art. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons, it is the examiner’s positon that the specification fails to adequately describe the claimed invention. 
In the interest of compact prosecution, it is noted that the instant rejection (as directed to the elected species) would be withdrawn if claim 21 is amended to require the recited polypeptide to comprise an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6. However, the applicant is advised that further consideration is required if the search and examination is extended to non-elected species. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 21, 24, 28-33, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pena et al. (UniProt Accession Number M2V1S3, 2013, 1 page; cited on the IDS filed on July 1, 2019; hereafter “Pena”) in view of Segura et al. (WO 2013/167581 A1; cited on the IDS filed on July 1, 2019; hereafter “Segura”).
Claims 21, 24, and 28-32 are drawn to a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein 
(a) the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6; 
(b) the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide in the recombinant host cell; 
(c) the nucleic acid construct or expression vector is introduced into the recombinant host cell.
As noted above, there is no conjunction between parts (b) and (c) of claim 21 and given a broadest reasonable interpretation, claim 21 is interpreted as meaning that parts (a), (b), and (c) are alternatives. Put another way, claim 21 is interpreted as requiring only (a), (b), or (c). Given a broadest reasonable interpretation, the structure of the polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity is unlimited.  
Regarding claim 24, the structure of the variant of part (d) is unlimited.
Regarding claims 28-30, these claims do not limit the recombinant host cell of claim 21 to the alternative of (a). As such, the alternatives of (b) and (c) are still encompassed by claims 28-30. 

The reference of Pena discloses a polypeptide that is annotated as being in glycosyl hydrolase family 5 (bottom) and having cellulase activity, and discloses the amino acid sequence of the polypeptide, which is identical to the amino acid sequence of SEQ ID NO: 8 of this application. Although Pena does not disclose the polypeptide has xanthan degrading activity, the instant specification discloses that the polypeptide of SEQ ID NO: 8 (also referred to in the specification as “EXd”) has xanthan gum degrading activity (p. 4, line 30 and p. 60, Table 3). See also MPEP 2112.01.I. Therefore, the polypeptide of Pena is considered to belong to glycosyl hydrolase family 5 and have xanthan degrading activity. 
Pena does not teach or suggest a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding the polypeptide. 
The reference of Segura teaches a detergent composition comprising various enzymes (claims 1, 2, and 14), and further comprising a cellulase (p. 147, lines 1-3). As noted above, Pena discloses a polypeptide having cellulase activity. Segura teaches a polynucleotide encoding a polypeptide (p. 127), a nucleic acid construct or expression vector comprising the polynucleotide (p. 128-134), and a host cell comprising the polynucleotide (p. 134), including a Bacillus or Acremonium host cell (pp. 135-136), for recombinant production of the polypeptide (p. 137). Segura teaches multiple copies of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pena and Segura to make a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding the cellulase of Pena for recombinant production of the polypeptide. One would have been motivated to make a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding the cellulase of Pena for recombinant production of the polypeptide to use in the detergent composition of Segura. One would have had a reasonable expectation of success to do this because Pena taught a cellulase polypeptide and because of the teachings of Segura regarding a recombinant host cell and methods for recombinant protein production. Therefore, the recombinant host cell and methods of claims 21, 24, 28-33, and 36-42 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

RESPONSE TO REMARKS: The applicant argues that the cited references do not teach or suggest recombinant host cells comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino 
Applicant’s argument is not found persuasive. As described above, the amended claim 21 has no conjunction between parts (b) and (c) and claim 21 is interpreted as meaning that each of parts (a), (b), and (c) are alternatives. As such, the claims do not require the recited polypeptide to comprise an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons, it is the examiner’s positon that the claimed invention would have been prima facie obvious before the effective filing date.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21, 24, and 28-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.

(a) the polypeptide comprises an amino acid sequence which has at least 80% sequence identity to amino acids 1-800 of SEQ ID NO: 6; 
(b) the polynucleotide is operably linked to one or more control sequences that direct the production of the polypeptide in the recombinant host cell; 
(c) the nucleic acid construct or expression vector is introduced into the recombinant host cell.
The specification discloses the DNA of SEQ ID NO: 5 encoding the GH5 polypeptide of SEQ ID NO: 6 was isolated from an environmental sample collected in Denmark (p. 56, lines 18 and 19). Given a broadest reasonable interpretation, the term “recombinant” does not distinguish over a naturally-occurring cell; the “nucleic acid construct” encompasses genomic DNA; the one or more control sequences recited in part (b) encompasses the natural control sequences associated with SEQ ID NO: 5; and the phrase “is introduced into the recombinant host cell” is a product by process and does not otherwise distinguish the nucleic acid construct over naturally occurring genomic DNA. As such, given a broadest reasonable interpretation in light of the specification, the claimed recombinant host cell is interpreted as encompassing a naturally-occurring cell and is not considered to be markedly different from a cell that occurs in nature. As such, the claimed recombinant host cell is considered to be a law of nature and a judicial exception. In this case, the claimed recombinant host cell does 
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

RESPONSE TO REMARKS: The applicant argues that the claims are directed to patentable subject matter.
Applicant’s argument is not found persuasive. Other than a conclusory statement, the applicant has failed to provide any reasoning as to why the claims are directed to patentable subject matter and without more, it is unclear from the applicant’s remarks as to why the applicant considers the claims to be directed to patentable subject matter.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24, 28-33, and 36-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of copending Application No. 15/760,425 (reference application) in view of Segura et al. (WO 2013/167581 A1; cited on the IDS filed on July 1, 2019; hereafter “Segura”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of the reference application is drawn to a detergent composition comprising a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein the polypeptide is selected from the group of: 
(a) a polypeptide having at least about 90% sequence identity to the mature polypeptide of SEQ ID NO: 6 and comprising a substitution, deletion, and/or insertion at one or more positions as compared to the mature polypeptide of SEQ ID NO: 6; 
(b) a polypeptide encoded by a polynucleotide that hybridizes with (i) a polypeptide coding sequence that has at least about 90% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 5 and that comprises a substitution, deletion, and/or insertion at one or more positions as compared to the 
(c) a polypeptide encoded by a polynucleotide that has at least about 90% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 5 and that comprises a substitution deletion, and/or insertion at one or more positions as compared to the mature polypeptide coding sequence of SEQ ID NO: 5; 
(d) a variant of the mature polypeptide of SEQ ID NO: 6 comprising a substitution, deletion, and/or insertion at one or more positions, wherein the variant has at least about 90% sequence identity to the mature polypeptide of SEQ ID NO: 6; 
(e) a fragment of the polypeptide of (a), (b), (c), or (d) that has at least about 90% sequence identity to the mature polypeptide of SEQ ID NO: 6 and that comprises a substitution, deletion, and/or insertion at one or more positions as compared to the mature polypeptide of SEQ ID NO: 6; and 
(f) a polypeptide comprising the polypeptide of (a), (b), (c), (d), or (e) and a N-terminal and/or C-terminal His-tag.
The sequences of SEQ ID NO: 5 and 6 of this application are identical to the sequences of SEQ ID NO: 5 and 6 of the reference application. 
The differences between the claims of the reference application and the claims of this application are that the claims of the reference application are drawn to a detergent composition comprising a polypeptide, whereas the claims of this application are drawn 
The reference of Segura discloses a polypeptide having xanthan degrading activity (p. 34), a polynucleotide encoding the polypeptide (p. 127), a nucleic acid construct or expression vector comprising the polynucleotide (p. 128-134), and a host cell comprising the polynucleotide (p. 134), including a Bacillus or Acremonium host cell (pp. 135-136), for recombinant production of the polypeptide (p. 137).    
It would have been obvious to one of ordinary skill in the art to make a recombinant host cell comprising a nucleic acid construct or expression vector comprising a polynucleotide encoding the polypeptide recited in the claims of the reference application for use in a method of recombinant production of the polypeptide. One would have been motivated to do this in order to recombinantly produce the polypeptide for use in making the detergent composition of the claims of the reference application. One would have had a reasonable expectation of success to do this because of the teachings of Segura regarding a polynucleotide, a nucleic acid construct or expression vector comprising the polynucleotide and a host cell comprising the polynucleotide for recombinant production of the polypeptide. Therefore, claims 21, 24, 28-33, and 36-42 are unpatentable over claims 1 and 5-8 of the reference application in view of Segura.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Applicant’s argument is not found persuasive. The examiner acknowledges differences between the claims of the reference application and the claims of this application. However, other than a conclusory statement, the applicant has failed to provide any reasoning as to why it is improper to combine the claims of the reference application with Segura and without more, it is unclear from the applicant’s remarks as to why it is improper to make a provisional obviousness-type double patenting rejection based on the claims of the reference application in view of Segura. 

Conclusion
Status of the claims:
Claims 21-42 are pending.
Claims 22, 23, 25-27, 34, and 35 are withdrawn from consideration.
Claims 21, 24, 28-33, and 36-42 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656